Citation Nr: 0102934	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a fracture of the right tibial plateau and 
fibular neck, currently evaluated as 10 percent disabling.  

2.. Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  The veteran appealed the decision.  

In December 2000, the veteran testified at a personal hearing 
in Washington, D.C., before the undersigned Member of the 
Board.  During the hearing, she raised the issue of an 
earlier effective date for the award of service connection 
for her right knee disability.  That issue has not been 
adjudicated by the RO and is not before the Board.  Rather, 
the Board is referring the issue to the RO for appropriate 
action. 


REMAND

The veteran asserts that her service-connected residuals of a 
fracture of the right tibial plateau and fibular neck and her 
bronchial asthma are such that more than the currently 
assigned evaluations are warranted.  She maintains that she 
experiences pain and swelling of her right leg and knee; that 
her right leg and knee hurt on walking or prolonged standing; 
that her right knee sometimes locks in the morning; and that 
she uses a cane for ambulating on those occasions when she 
experiences pain in her right leg and knee.  She further 
maintains that she suffers asthma attacks about once a week 
requiring the use of an inhaler.  

On VA examination in July 1998, the veteran reported that she 
experiences right leg and knee pain, a lack of endurance in 
her leg, and essentially functional loss of use as a result 
of her right leg and knee pain.  However, the report of that 
examination does not include any findings pertinent to pain 
on motion, or the lack thereof, during range of motion 
studies, or the extent of additional functional loss, if any, 
attributable to such complaints during flare-ups and/or with 
repeated use.  The Board notes that when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The Board also notes that the July 1998 VA examination report 
also does not indicate whether any pulmonary function tests 
were conducted during the course of the examination.   Such 
test results, along with whether chronic medication is 
necessary and, if so, the frequency of its use, are intricate 
elements for evaluation of diseases of the bronchi.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).  During the 
July 1998 VA examination, the veteran reported that her 
primary care physician had ordered she undergo pulmonary 
function tests, which she related she had undergone a few 
days prior to the VA examination; however, those pulmonary 
test results are not in her claims file.  

Furthermore, the Board notes that during her December 2000 
Board hearing, the veteran testified that she had received 
treatment for her service-connected right leg and knee 
disability, as well as for asthma, from her private physician 
in Louisiana in 1996 prior to moving to New York, and, after 
arriving in New York, at the VA medical centers (VAMC) in 
both Brooklyn and Manhattan from 1997 to the present.  On 
review of the claims file, none of those medical records are 
in the veteran's claims file.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the Board finds that additional 
development is needed to appropriately evaluate the medical 
status of her service-connected right leg and knee disability 
and her service connected bronchial asthma.  All outstanding 
medical treatment records should be obtained and associated 
with the record; thereafter, the veteran should be afforded 
VA orthopedic and respiratory examinations, and those 
examiner should conduct all necessary testing and render all 
necessary clinical findings referred to above.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, on remand, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements are in 
compliance with the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
VA treatment records from 1997 to the 
present from the VAMC's in New York City, 
particularly from the VAMC in Manhattan 
and the VAMC in Brooklyn, as well as from 
any other facility or source identified 
by the veteran, especially the medical 
records from her private care providers 
in Louisiana for the year 1996 and the 
results of any private pulmonary function 
tests conducted between 1996 and the 
present time.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified.  The veteran is free to submit 
to the RO all medical and other records 
pertaining to the severity of the 
disabilities under consideration, and the 
RO should afford the veteran an 
opportunity to do so before arranging to 
have her undergo VA examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic and 
respiratory examinations to determine the 
full nature and extent of her service-
connected residuals of a fracture of the 
right tibial plateau and fibular neck, 
and for bronchial asthma.  It is 
imperative that the veteran's entire 
claims file, to include a complete copy 
of this REMAND, be made available to, and 
be reviewed by, the physicians designated 
to examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes, and X-rays of the 
veteran's right leg/knee.  Further, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with a 
fracture of the right tibial plateau and 
fibular neck.  In addition, the physician 
should indicate as to whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If more than one 
disability is diagnosed, the examiner 
should indicate the relationship between 
the disabilities and, if none, whether it 
is possible to distinguish the symptoms 
of each diagnosed disability.  After 
considering all the symptoms attributable 
to the service-connected right leg/knee 
condition, the examiner should provide an 
assessment of the severity of the 
condition, i.e., the extent to which that 
disability interferes with the veteran's 
disability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

The respiratory examiner is to ascertain 
the severity and extent of the veteran's 
bronchial asthma, to include all clinical 
findings and symptomatology.  The 
requested examination also is to include 
all appropriate pulmonary function tests, 
with FEV-1 (Forced Expiratory Volume) and 
FVC (Forced Vital Capacity) noted, and 
(addressing the frequency and severity of 
bronchial asthma attacks) the need and 
frequency for use of medication to 
control the condition, to include 
systemic high dose corticosteroids or 
immuno-suppressive medications, 
inhalational or oral bronchodilator 
therapy, and/or anti-inflammatory 
medication.  After considering all the 
symptoms attributable to the service-
connected pulmonary condition, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's disability 
to obtain and retain substantially 
gainful employment.  All examinations 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After completion of the above-
requested development, and undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
increased disability evaluations for her 
service-connected residuals of a fracture 
of the right tibial plateau and fibular 
neck and for bronchial asthma on the 
basis of all pertinent evidence of record 
and all pertinent legal authority.  Such 
consideration should include, as 
appropriate, the extent of functional 
loss due to pain and other factors 
associated with the right leg/knee 
disability; the frequency and severity of 
bronchial asthma attacks; and the 
criteria for granting a higher evaluation 
for each disability on an extra-schedular 
basis.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



